Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Sumiyo Onda (Reg. No. 62,166) on 01/06/2022.

The application has been amended as follows: 
In claim 1, line 6, delete the phrase: “in advance”.
In claim 1, line 9, change the ending period sign “.” to a comma --,--.
In claim 1, line 16, change “means a parameter” to --represents a positive number--.
In claim 3, line 4, delete “Kc” in the end of the line.

Reasons for Allowance
3.	Claims 1-4 are allowed.


	Regarding claims 1-4, the closest prior art of record fails to teach the features of claim 1: “wherein the nonlinear regression equation is represented by: State of Health (SOH) = 100 - a x                         
                            
                                C
                                y
                                c
                                l
                                e
                                 
                                n
                                u
                                m
                                b
                                e
                                r
                                 
                            
                        
                     - b x                         
                            
                                
                                    (
                                    C
                                    y
                                    c
                                    l
                                    e
                                     
                                    n
                                    u
                                    m
                                    b
                                    e
                                    r
                                    )
                                
                                
                                    2
                                
                            
                        
                    ,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.
	Note that Hanafusa (US 20140089692 A1) teaches a storage battery monitoring method, involving a storage unit storing data of a plurality of battery deterioration models for representing SOH vs. number of charge-discharge cycles at different temperature conditions.
	Kang et al. (“A new neural network model for the state-of-charge estimation in the battery degradation process” Applied Energy 121 (2014) 20–27) teaches a method of estimating a battery remaining capacity, involving plotting the relationship curves between a remaining capacity and a charge-discharge cycle for different temperatures and estimating the remaining capacity based on an equation:                         
                            
                                
                                    C
                                
                                
                                    n
                                
                            
                            =
                            a
                            
                                
                                    x
                                
                                
                                    0.5
                                
                            
                            +
                            b
                        
                    , where Cn is the practicable capacity of the battery; x is the aging cycles of the battery; a and b are the constants obtained by the data fitting.
	Micea et al. (“Online State-of-Health Assessment for Battery Management Systems” IEEE TRANSACTIONS ON INSTRUMENTATION AND MEASUREMENT, VOL. 60, NO. 6, JUNE 2011) teaches a method of estimating state of health of a battery, involving an equation:                         
                            
                                
                                    C
                                
                                
                                    k
                                
                            
                            =
                            a
                            
                                
                                    k
                                
                                
                                    2
                                
                            
                            +
                            b
                            k
                            +
                            c
                            ,
                             
                             
                            a
                            <
                            0
                        
                    , wherein Ck and k represent battery capacity and charge-discharge cycles respectively.
Suh et al. (US 20130166233 A1) teaches method of estimating a battery lifetime, involving an equation:                         
                            C
                            a
                            p
                            a
                            c
                            i
                            t
                            y
                            =
                            
                                
                                    C
                                
                                
                                    0
                                
                            
                            ×
                            
                                
                                    1
                                    -
                                    A
                                    
                                        
                                            C
                                            _
                                            r
                                            a
                                            t
                                            e
                                            ,
                                             
                                            S
                                            w
                                            i
                                            n
                                            g
                                            ,
                                             
                                            m
                                            i
                                            d
                                            d
                                            l
                                            e
                                             
                                            S
                                            O
                                            C
                                        
                                    
                                    ×
                                    
                                        
                                            
                                                
                                                    C
                                                    y
                                                    c
                                                    l
                                                    e
                                                    #
                                                
                                            
                                        
                                        
                                            1
                                            /
                                            2
                                        
                                    
                                
                            
                        
                    , wherein C0 is an initial capacity, A is a slope parameter, C_rate is a charge and/or discharge current, Swing is a charge and/or discharge cut-off voltage, middle SOC is a middle state of charge (SOC) (e.g., 80%), and Cycle# is a number of charge and/or discharge cycles.
YU (WO 2018112818 A1) teaches a method of predicting cycle life of a battery, involving fitting a line with an equation:                         
                            y
                            =
                            100
                            -
                            
                                
                                    a
                                    *
                                    
                                        
                                            e
                                        
                                        
                                            b
                                            *
                                            x
                                        
                                    
                                    +
                                    c
                                    *
                                    
                                        
                                            e
                                        
                                        
                                            d
                                            *
                                            x
                                        
                                    
                                
                            
                        
                    , wherein y is the battery capacity and x is the number of cycles.
ZHANG (US 20120235409 A1) teaches a method of estimating a battery capacity, involving performing a regression analysis of the maximum capacity corresponding to the battery and a number of charging cycles.
Xing et al. (“An ensemble model for predicting the remaining useful performance of lithium-ion batteries” Microelectronics Reliability 53 (2013) 811–820) teaches a method for predicting remaining useful life of a battery, involving the discussion of two regression-based models: an exponential model and a polynomial model, through fitting a large amount of battery degradation data based on the battery cycle numbers.
However, the above references, singly or in combination, fails to teach or suggest the above indicated features as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.